Citation Nr: 1747128	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  06-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978, and from
December 1979 to July 1989.

This matter came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2010, the Board remanded the issues of entitlement to an increased rating for scapulothoracic syndrome and for a TDIU.  In March 2012, the Board denied an increased rating for left scapulothoracic syndrome and remanded the issue of entitlement to a TDIU.  The issue of entitlement to service connection for an acquired psychiatric disorder was referred to the Agency of Original Jurisdiction (AOJ) for adjudication as it was found to be intertwined with the TDIU claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand confers on the Veteran the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268 (1998).  The U.S. Court of Appeals for Veterans Claims (Court) has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this ease has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

In the March 2012 remand, the Board specified that the previously referred issue of entitlement to service connection for an acquired psychiatric disorder was inextricably intertwined with the Veteran's TDIU claim.  The AOJ was directed to adjudicate that issue prior to addressing the issue of entitlement to a TDIU.  Review of the record fails to disclose that this issue has in fact been adjudicated.  This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the intertwined issue of entitlement to service connection for an acquired psychiatric disorder, claimed as due to service-connected disabilities.  

If service connection for an acquired psychiatric disorder is denied, the Veteran and his representative
should be informed that review on appeal of this matter may only be obtained by filing a timely notice of disagreement and substantive appeal.  

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




